Case: 3:09-cr-00165-WHR-MRM Doc #: 133 Filed: 09/09/20 Page: 1 of 2 PAGEID #: 1077




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


     UNITED STATES OF AMERICA,           :
                                              Case No. 3:09-cr-165
                Plaintiff,
                                              See also 3:99-cr-78, 3:00-cr-78,
          v.                             :
                                              3:16-cv-69, 3:20-cv-285, 3:20-cv-286
     MICKEY FUGATE,
                                              JUDGE WALTER H. RICE
                Defendant.               :




          DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
          JUDGE’S REPORT AND RECOMMENDATIONS (DOC. #128);
          OVERRULING WITH PREJUDICE MOTION TO VACATE UNDER 28
          U.S.C. § 2255 (DOC. #127); DENYING CERTIFICATE OF
          APPEALABILITY AND LEAVE TO APPEAL IN FORMA PAUPERIS;
          JUDGMENT TO ENTER IN FAVOR OF PLAINTIFF AND AGAINST
          DEFENDANT; CASE TO REMAIN TERMINATED ON DOCKET




         Based on the reasoning and citations of authority set forth by United States

 Magistrate Judge Michael R. Merz in his Report and Recommendations, Doc. #128,

 as well as upon a thorough de novo review of this Court’s file and the applicable

 law, the Court ADOPTS said judicial filing in its entirety. Although the parties were

 notified of their right to file Objections to the Report and Recommendations, and of

 the consequences of failing to do so, no Objections were filed within the time

 allotted. 1




 1
    Defendant requested and was granted an additional fourteen days, until August
 3, 2020, to file Objections. However, none was filed.
Case: 3:09-cr-00165-WHR-MRM Doc #: 133 Filed: 09/09/20 Page: 2 of 2 PAGEID #: 1078




         For the reasons explained by Magistrate Judge Merz, the Court OVERRULES

 WITH PREJUDICE Defendant’s Motion to Vacate Under 28 U.S.C. § 2255, Doc.

 #127.

         Given that Defendant has not made a substantial showing of the denial of a

 constitutional right and, further, that the Court’s decision herein would not be

 debatable among reasonable jurists, and because any appeal from this Court’s

 decision would be objectively frivolous, Defendant is denied a certificate of

 appealability and leave to appeal in forma pauperis.

         Judgment will be entered in favor of Plaintiff and against Defendant.



         The above-captioned case, along with cases 3:99-cr-78, 3:00-cr-78, and

 3:16-cv-69, shall remain terminated upon the docket records of the United States

 District Court for the Southern District of Ohio, Western Division, at Dayton.

 Case numbers 3:20-cv-285 and 3:20-cv-286 shall be terminated.




                                                                    (tp - per Judge Rice authorization after his
 Date: September 8, 2020                                            review)
                                         WALTER H. RICE
                                         UNITED STATES DISTRICT JUDGE




                                            2
